Citation Nr: 1710792	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-21 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) dated January 2010 and August 2013.  

The Veteran originally requested a hearing before the Board.  In March 2014, the Veteran withdrew that request in writing.  38 C.F.R. § 20.704(e) (2016).  

This matter was previously before the Board in July 2015, at which time the claim for entitlement to a rating in excess of 20 percent for the Veteran's low back strain was denied.  The claim for a compensable rating for hypertension was remanded to the RO so that the Veteran could be issued a Statement of the Case and provided an opportunity to submit a Substantive Appeal.  Finally, the Board found that a claim for TDIU had been withdrawn.  

The Veteran appealed the July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Partial Remand (JMPR).  The July 2015 Board decision was vacated in part and remanded for action consistent with the JMPR.  The portion of the decision that remanded the Veteran's claim for a compensable rating for hypertension was not disturbed.  The appeal has now been returned to the Board.  

In part, the JMPR found that the Board had not provided sufficient reasons and bases to support a finding that the Veteran had withdrawn his appeal for TDIU.  The Board was requested to reconsider whether the issue of entitlement to TDIU is on appeal.  

After a review of the record, the Board finds that the issue of TDIU was not on appeal at the time of the July 2015 decision.  The Veteran never submitted a Substantive Appeal of this issue.  

The Notice of Disagreement with the January 2010 denial of an increased rating for the low back strain and entitlement to TDIU was received in July 2010, and the Veteran was provided a Statement of the Case for these two issues in September 2013.  However, the Veteran, on his August 2013 VA Form 9 Appeal to Board of Veterans' Appeals, was provided the options of appealing all of the issues listed in the Statement of the Case, or to appeal only some of those issues.  He checked the box stating that he wished to appeal only some of the issues and then, when requested, listed the only issue on appeal as "Chronic low back strain".  The Veteran also presented argument with this form, but it did not address a claim for TDIU.  No other documents were received from the Veteran within the appeal period that can be construed as a Substantive Appeal of the TDIU claim.  Finally, this matter was not included in any subsequent Supplemental Statement of the Case, certified as on appeal to the Board in the VA Form 8, and is not otherwise part of any communication that would suggest to the Veteran that TDIU was on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009).  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2016).  As the Veteran did not submit a Substantive Appeal for his claim for TDIU and, in fact, indicated on his VA Form 9 that he did not wish to appeal this claim, it was not on appeal at the time of the July 2015 Board decision.  That decision erred when it stated it had been the intent of the Veteran to "withdraw" his claim for TDIU, and cited to 38 C.F.R. § 20.204 to support that withdrawal.  In fact, there was simply no appeal to withdraw at that time.  The inclusion of this regulation does not change the fact that TDIU was not before the Board in July 2015.  

The July 2015 decision also remanded the Veteran's claim for a compensable rating for hypertension to the RO so that the Veteran could be issued a Statement of the Case and provided an opportunity to submit a Substantive Appeal.  The Statement of the Case was issued in May 2016 and the Substantive Appeal was received in June 2016.  Therefore, the claim for a compensable rating for hypertension is now on appeal to the Board.  See 38 C.F.R. § 20.200.  

The Board notes that a claim for an increased rating may include a claim for TDIU if raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for TDIU has been raised by the Veteran related to his service-connected hypertension, to include at his February 2013 VA examination for hypertension.  2/15/2013 VBMS, VA Examination, p. 7, 9, 12.  Therefore, the Board will now assume jurisdiction of a claim for TDIU as part of the current appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The February 2016 JMPR noted that the Board failed to discuss the flare-ups of the Veteran's back disability that were described in an August 2011 VA examination.  The Board now notes that while this examination report describes the Veteran's flare-ups, the examiner did not attempt to quantify the additional impairment that results during these flare-ups.  8/10/2011 VBMS, VA Examination, p. 8.  

Recently, the Veteran submitted the report of an August 2016 record review by a private physician.  A substantial part of this report addresses the perceived inadequacies of the most recent VA examination, which was conducted in February 2013.  In particular, the August 2016 examiner questions the February 2013 findings of a full range of flexion without radiculopathy, and expressed the belief that a medical doctor would have reached a different conclusion than a nurse practitioner.  The August 2016 examiner did not conduct a personal examination of the Veteran to reach his conclusions.  8/31/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 1. 

Furthermore, since February 2016, a decision of the Court interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  None of the VA examinations of the Veteran's spine includes testing in passive motion or while in both weight-bearing and non weight-bearing.  

Therefore, in view of the inadequacies of the examinations of record, the Veteran should be scheduled for a new VA examination of his service-connected low back strain.  

Turning to the claim for a compensable rating for hypertension, the record shows that the Veteran was last afforded a VA examination for this disability in February 2013.  This examination is now over four years old.  Furthermore, the record does not include any blood pressure readings dated more recently than February 2013, and only two or three blood pressure readings during the appeal period up to that date.  In light of the sparse evidence of blood pressure readings, the Board finds that a remand for an updated examination would assist it with adjudication of the hypertension issue, to include obtaining an accurate assessment of the current severity of this disability.

Finally, the Board notes that the claim for TDIU is a part of the claim for increased rating for hypertension, and may also be affected by the claim for an increased rating for low back strain.  All issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further consideration of the claim for TDIU will be deferred until the development requested herein is completed.  Additionally, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's low back disability and hypertension from 2013 to the present and associate them with the claims file.  

2.  After associating records with the claims file as noted in #1, schedule the Veteran for a VA medical examination of the low back by a medical doctor for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  All range of motions relating to the low back should be recorded.  

If the doctor is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the doctor must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the doctor must explain why this is so.  The doctor should also describe functional/occupational impairment caused by the Veteran's service-connected back disability.  The doctor is to provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  After associating records with the claims file as noted in #1, schedule the Veteran for a VA medical examination of his hypertension for the purpose of determining the current nature and severity of this disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner should describe the functional impairment caused by the Veteran's hypertension on his employability.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



